DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the communication filed on May 1, 2020.  Claims 1-20 were originally received for consideration.  No preliminary amendments for the claims have been received.
2.	Claims 1-20 are currently pending consideration.

Claim Objections
3.	Claims 3 and 12 are objected to because of the following informalities:
4.	Claim 3 states “unique identifier for the for each space.”  There is an extra “for the” in the sentence which should be deleted.
5.	Claim 12 states “wherein the display is one or a virtual reality and augmented reality display.”  This should be corrected to “one of a virtual reality.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 recites the limitation "the feedback” in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101


Note:  101 Rejections are directed towards whether or not the claims are eligible to be patented. 



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. An abstract idea is a category of invention which has been determined to possibly be non-statutory.  These include mathematical concepts, mental processes, and certain methods of organizing human activity.  If the claims fall under one of these groupings, then further investigation is required to determine whether there is a practical application which means there is an additional element or combination of elements which imposes a meaningful limitation on the judicial exception (abstract idea grouping).  There are multiple considerations when determining 

In the present case, claim 1 recites generating identifiers for users and spaces in a system, and a user requesting to request a space using the assigned identifiers. These elements are all directed towards a method of organizing human activity as they can be performed by a human and do not require any specialized hardware.  Certain methods of organizing human activity including commercial and legal interactions including agreements in the form of contracts, legal obligations, marketing or sales activities.  Claim 1 and the dependent claims are all directed towards a method of organizing human activity as they all involve steps in viewing, requesting and procuring real estate.  The next step is to determine whether this judicial exception (method of organizing human activity) is integrated into a practical application.  
This judicial exception is not integrated into a practical application because though the Applicant us using “encrypted identifiers” (claim 1), “encrypted tokens” (claim 14) and “a display” (claim 12), these are merely applying known technology (in this case blockchain) to a well-known human activity of leasing spaces.  There is not additional elements beyond the abstract idea of organizing human activity which would integrate the exception into a practical application.  For example, two examples of practical applications are 1) an improvement in computer functionalities and 2) limiting the judicial exception in some other meaningful way beyond generally linking to a technological environment (see MPEP 2106.04(d)(1)).  In the instant application, there is nothing more than linking blockchain technology to real estate listing and leasing services.  

Therefore, the claims above are rejected under 101.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 7-11, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deloitte’s “Blockchain in commercial real estate:  The future is here.”  

Regarding claim 1, 

generating encrypted unique identifiers for each User of the system including Users leasing and requesting to lease a space of the plurality of spaces and Users renting or requesting to rent a space of the plurality of spaces (page 6, step 4:  using blockchain-based digital identities of individuals and assets); 
generating an encrypted unique identifier for each space of the plurality of spaces (page 6, step 4:  using blockchain-based digital identities of individuals and assets); and 
electronically forwarding a request to lease a space of the plurality of spaces or rent the plurality of spaces to a User system associated with the respective space via the associated unique identifiers based on a request of a User of another User system (page 6, step 3:  the lessee sends a letter of intent to the lessor). Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Deloitte discloses: 
The computer-implemented method of claim 1, wherein generating encrypted unique identifiers for a User includes generating a block chain encrypted unique identifier for the User (page 6, step 4:  using blockchain-based digital identities of individuals and assets). Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Deloitte discloses: 
The computer-implemented method of claim 1, wherein generating encrypted unique identifiers for each space of the plurality of spaces includes generating a block chain encrypted unique identifier for the for each space of the plurality of spaces (page 6, step 4:  using blockchain-based digital identities of individuals and assets). Claim 4 is rejected as applied above in rejecting claim 2.  Furthermore, Deloitte discloses: 
The computer-implemented method of claim 2, wherein each forwarded request is assigned a unique identifier associated with both the requesting Users unique identifier and the respective space unique identifier (page 6, step 4:  using blockchain-based digital identities of individuals and assets).  Claim 5 is rejected as applied above in rejecting claim 1.  Furthermore, Deloitte discloses: 
The computer-implemented method of claim 1, wherein at least one spaces of the plurality of spaces is configured to be shared by a User of system (page 6, step 3:  the lessee sends a letter of intent to the lessor to lease a space).Claim 7 is rejected as applied above in rejecting claim 1.  Furthermore, Deloitte discloses: 
The computer-implemented method of claim 1, further including enabling a User of the system to request a list of spaces of the plurality of spaces that meet certain criteria (page 6, step 1:  transparent MLS system enabling all parties to view available listings based on their requirements). Claim 8 is rejected as applied above in rejecting claim 7.  Furthermore, Deloitte discloses: 
The computer-implemented method of claim 7, wherein the criteria includes the distance from the User's system (page 6, step 1:  transparent MLS system enabling all parties to view available listings based on their requirements).  Claim 9 is rejected as applied above in rejecting claim 1.  Furthermore, Deloitte discloses: 
The computer-implemented method of claim 1, further including enabling a User of the system to request a view an image of spaces of the plurality of spaces that meet certain criteria (page 6, step 1:  transparent MLS system enabling all parties to view available listings based on their requirements).Claim 10 is rejected as applied above in rejecting claim 1.  Furthermore, Deloitte discloses: 
The computer-implemented method of claim 1, further including enabling a User of the system to request a view an image of spaces of the plurality of spaces within a geographical environment that is also visually depicted (page 6, step 1:  transparent MLS system enabling all parties to view available listings based on their requirements). Claim 11 is rejected as applied above in rejecting claim 10.  Furthermore, Deloitte discloses: 
The computer-implemented method of claim 10, wherein the cost of one of the spaces of the plurality of spaces within a geographical environment is visually shown on the same display (page 6, step 1:  transparent MLS system enabling all parties to view available listings based on their requirements).Claim 14 is rejected as applied above in rejecting claim 1.  Furthermore, Deloitte discloses: 
The computer-implemented method of claim 1, generating encrypted tokens that enable a User to pay for the lease of a space of the plurality of spaces via their User system (page 6, item 6:  initiates payment through bitcoin). 
Claim 15 is rejected as applied above in rejecting claim 1.  Furthermore, Deloitte discloses: 
The computer-implemented method of claim 1, generating block chain encrypted tokens that enable a User to pay for the lease of a space of the plurality of spaces via their User system (page 6, item 6:  initiates payment through bitcoin).Claim 16 is rejected as applied above in rejecting claim 1.  Furthermore, Deloitte discloses: 
The computer-implemented method of claim 1, generating encrypted tokens that enable a User to grant an rewards for other a User that is leasing a space of the plurality of spaces via their User system (page 11:  rewarded with cryptocurrency if they are using the Rex MLS blockchain).  Claim 17 is rejected as applied above in rejecting claim 1.  Furthermore, Deloitte discloses: 
The computer-implemented method of claim 1, generating block chain encrypted tokens that enable a User to grant an rewards for other a User that is leasing a space of the plurality of spaces via their User system (page 11:  rewarded with cryptocurrency if they are using the Rex MLS blockchain).   Claim 18 is rejected as applied above in rejecting claim 1.  Furthermore, Deloitte discloses: 
The computer-implemented method of claim 1, further including enabling a User of the system to request a view an image of spaces and the current other renters of the plurality of spaces that meet certain criteria (page 6, step 1:  transparent MLS system enabling all parties to view available listings based on their requirements). Claim 19 is rejected as applied above in rejecting claim 1.  Furthermore, Deloitte discloses: 
The computer-implemented method of claim 1, further including enabling a User of the system to request a view an image of spaces and the current other renters of the plurality of spaces within a geographical environment that is also visually depicted (page 6, step 1:  transparent MLS system enabling all parties to view available listings based on their requirements; MLS is a well-known real estate database which provides maps with other properties, property information, showing information, owner information, geographic information, and provides listings based on search criteria such as price, location, and property details).Claim 20 is rejected as applied above in rejecting claim 19.  Furthermore, Deloitte discloses:
The computer-implemented method of claim 19, wherein the cost of one of the spaces of the plurality of spaces within a geographical environment is visually shown on the same display (page 6, step 1:  transparent MLS system enabling all parties to view available listings based on their requirements; MLS is a well-known real estate database which provides maps with other properties, property information, showing information, owner information, geographic information, and provides listings based on search criteria such as price, location, and property details).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deloitte’s “Blockchain in commercial real estate:  The future is here” in view of Sher (U.S. Patent Pub. No. US 2018/0322597).

Claim 6 is rejected as applied above in rejecting claim 5.  Deloitte does not explicitly disclose enabling a user to provide feedback about a space of a plurality of spaces.  In an analogous art, Sher discloses receiving feedback for landlords and tenants in a decentralized cryptographic real estate transaction system (see paragraphs 0092, 0139, 0272).  It would have been obvious to one of ordinary skill in the art to provide a system for feedback to determine compatibility between not only a renter and landlord but also the renter and other considerations relating to the rental (Sher:  paragraph 0272).

Claim 12 is rejected as applied above in rejecting claim 11.  Furthermore, Deloitte does not explicitly disclose wherein the display is one of a virtual reality and augmented reality display.  In an analogous art, Sher discloses using software to create a 3D or virtual reality experience to provide pictures of rentals and adding the information in a block to be added to a blockchain (paragraphs 0046, 0161).  It would have been obvious to use this method of Sher in order to validate the accuracy of the information provides by the renter and/or the landlord (Sher:  paragraph 0046). 

Claim 13 is rejected as applied above in rejecting claim 1.  Furthermore, Deloitte does not explicitly disclose that the feedback includes information about one or more current users renting the space and a user leasing the space.  In an analogous art, Sher discloses receiving feedback for landlords and tenants in a decentralized cryptographic real estate transaction system including feedback regarding other tenants (see paragraphs 0092, 0139, 0272).  It would have been obvious to one of ordinary skill in the art to provide a system for feedback to determine compatibility between not only a renter and landlord but also the renter and other considerations relating to the rental (Sher:  paragraph 0272).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
12/29/2021Primary Examiner, Art Unit 3649